DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-10 are allowable. Claim 8 is directed toward allowable subject matter but is objected to (see objection below).
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to claim 1 are Jan (US20140255748A1) and Wintner (US20170018750A1).
Jan in view of Wintner teach the battery block of prior claim 1 as outlined in the prior office action. The prior art as a whole does not teach, suggest, or provide a motivation for arriving at the claimed invention of presently amended claim 1. Specifically, the prior art as a whole does not disclose, “the insulation holder includes holding ribs which are arranged in a staggered manner so that the positive-electrode bus bar and the negative-electrode bus bar are each held by being inserted into a gap formed between the holding ribs, the holding ribs comprising a first row and a second row parallel with the first row.” Thus, claim 1 is allowable over the prior art. Claims 2-7 and 10 depend upon claim 1 and are thus allowable due to their dependency on claim 1. Claim 8 is similarly directed toward allowable subject matter due to its dependency on claim 1, but is objected to. Claim 9 is an independent claim that incorporates all of the limitations of claim 1 and is allowable for substantially the same reasons given in relation to claim 1. 

Response to Arguments
Applicant’s amendments and arguments filed 03/21/2022 with respect to amended claim 1 and dependent claims thereon (claims 2-10) are found persuasive. Claims 1-7 and 9-10 are allowed, see below. Claim 8 is objected to but is otherwise allowable.
Newly added independent claims 12 and 13 are rejected, see below.

Claim Objections
In the response dated 03/21/2022, claim 8 was amended as follows: “wherein each of the plurality of negative-electrode connecting pieces has a fuse portion 
Claims 11 and 12 contain typos as outlined below.
Claim 11 recites, “at least portion of the main body extends…” but should recite, “at least a portion of the main body extends…” The same typo in the last line of the claim should also be corrected.
	Claim 11 recites, “… the main body is held by at least of the holding portions…” but it is believed should recite, “…the main body is held by at least [[of]] the holding portions…”
Claim 12 recites, “the insulating holder a plurality of first holes where…” but should recite, “the insulating holder comprises a plurality of first holes where…”
Claim 12 recites, “…where the negative electrode bus passes…” but should recite, “…where the negative electrode bus bar passes…”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis of the claim language, “the insulating holder [comprises] a plurality of first holes where the positive-electrode bus bar passes to connect the positive-electrode terminals and a plurality of second holes where the negative- electrode bus passes to connect the negative-electrode terminals, and each of the plurality of first holes is located away from each of the plurality of second holes” is unclear. The specification describes holes 50a in relation to cell holder 50, see [0027] of the PG-Pub. The specification does not describe holes in relation to the insulation holder 40 (see [0024]-[0025] of the PG-Pub). 
Thus, the claimed limitation recited above does not appear to be described in the specification in such a way as to reasonably convey possession of the invention to one skilled in the relevant art that at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “…the insulating holder [comprises] a plurality of first holes where the positive-electrode bus bar passes to connect the positive-electrode terminals and a plurality of second holes where the negative-electrode bus [bar] passes to connect the negative-electrode terminals…” The recitation of, “first holes” and “second holes” is unclear because the specification does not discuss “first holes” and “second holes.” During prosecution, claim terms are given their broadest reasonable construction in light of the specification. See MPEP 2111. Since the specification does not opine on these features, it is unclear what Applicant is intending to claim because Applicant declined to recite in the response dated 03/21/2022 where support for the limitations lie. To overcome this rejection, it is suggested that Applicant demonstrate where the specification supports the limitation, such as by providing annotated figures.
For purposes of prosecution, the claim limitation is interpreted as meaning, “…the insulating holder [comprises] a plurality of openings where the positive-electrode bus bar passes to connect the positive-electrode terminals the negative-electrode bus [bar] passes to connect the negative-electrode terminals…”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US20140255748A1) in view of Wintner (US20170018750A1).
Regarding claim 11, Jan teaches a battery block (arrangement 700 shows a portion of a battery pack (i.e., battery block), FIG. 7; [0034]) comprising a plurality of assembled batteries (first group 720 and second group 722; FIG. 7) that are arranged in parallel to each other (battery groups are connected in parallel by bus bars, see FIGs. 4-6, [0033]), the plurality of assembled batteries being each formed of a plurality of batteries as a unit (see FIG. 7, first group 720 and second group 722 are “units” each formed of a plurality of batteries; [0034]), 
wherein:
each of the plurality of batteries has a positive-electrode terminal (“[t]he second bus bar 222 is connected to the positive terminals of the first group of battery cells 102, 104 at the top end 138 of each of the battery cells.” (emphasis added, [0024])) and a negative- electrode terminal (“[s]tarting with the negative terminal of the battery pack 200, a first bus bar 214 is connected to the negative terminals of the first group of battery cells 102, 104 at a top end 138 of each of the battery cells” (emphasis added, [0024])) which are electrically insulated from each other on one end portion of the battery (the bus-bars would be electrically insulated from each other (e.g., by at least the air surrounding the terminals) otherwise the batteries would short-circuit), 
each of the plurality of assembled batteries includes (the following limitations are given in relation to first group 720, FIG. 7): 
the plurality of batteries which are arranged in a row in a state where the one end portion of each of the plurality of batteries is directed in a same direction (see arrangement of batteries of FIG. 7; “[t]he battery pack 200 makes use of the access to both positive and negative terminals at one end of the cells, e.g., a top end of the cells, by coupling the bus bars to the positive and negative terminals” ([0024]));
a positive-electrode bus bar (the group of fingers of second bus bar 704, FIG. 7; [0034]) which is disposed on the one end portion of each of the plurality of batteries and connects the positive-electrode terminals (positive terminals 712, FIG. 7; [0034]) of the plurality of batteries to each other in parallel (“[t]he first bus bar 702 and the second bus bar 704 connect the first group 720 of the battery cells in parallel.” ([0034])), and 
a negative-electrode bus bar (the group of fingers of first bus bar 702, FIG. 7; [0034]) which is disposed on the one end portion of each of the plurality of batteries and connects the negative-electrode terminals (negative terminals 708, FIG. 7; [0034]) of the plurality of batteries to each other in parallel (“[t]he first bus bar 702 and the second bus bar 704 connect the first group 720 of the battery cells in parallel.” ([0034])); and 
at least one of the positive-electrode bus bar and the negative-electrode includes a current collector plate (the portion of the bus bars 702, 704 that are not considered the “fingers” are held to be the “current collector plate”; see annotated FIG. 1 below), 
the current collector plate has a main body (see annotated FIG. 1 below) and a plurality of connecting pieces extending from the main body (the fingers of the bus bars 702,704 are the alleged connecting pieces).

    PNG
    media_image1.png
    553
    798
    media_image1.png
    Greyscale

ANNOTATED FIG. 1
(FIG. 7 of Jan, annotated)
Jan does not teach:
(1) wherein an insulation holder which is disposed on a side of the one end portion of each of the plurality of batteries and holds the plurality of batteries and wherein 7the positive-electrode bus bar and the negative-electrode bus bar are respectively held by holding portions which are formed on the insulation holder in parallel to each other along a row direction, and 
(2) at least portion of the main body extends in a direction perpendicular to a top surface of the insulating holder, and the at least a portion of the main body is held by at least of the holding portions. 
	However, Wintner relates to the design of battery packs/modules with cylindrical battery cells and is therefore analogous art to Jan. Wintner teaches the deficient limitations of Jan:
wherein an insulation holder (upper tray member 403, FIG. 7; [0031], [0037]; “[t]ray member 403 is prepared and/or treated to provide electrical isolation between batteries, for example by fabricating the tray member from an electrically insulative material such as a plastic, or coating the tray member with an electrically insulative material” ([0031])) which is disposed on a side of the one end portion of each of the plurality of batteries (see FIG. 7, upper tray member 403 is disposed on the one end portion, i.e., top end of the cells) and holds the plurality of batteries (see FIG. 7: plurality of batteries 401 are held by at least in part the upper tray member 403) and wherein 7the positive-electrode bus bar and the negative-electrode bus bar are respectively held by holding portions (“[i]n a preferred embodiment, bus bars 407 are integrated into upper tray member 403, for example by molding the bus bars into the tray member during tray member fabrication. Alternately, bus bars 407 may be bonded into slots molded into the upper tray member 403.” (emphasis added, [0037]); the described slots are held to meet the claimed “holding portions”) which are formed on the insulation holder in parallel to each other along a row direction (see FIG. 7 and 8: the batteries 401 and bus bars 407 are formed together in parallel in the row direction (see also FIG. 4 and [0031])). 
In this way, the combination of Jan and Wintner would inherently meet the limitations of:
at least portion of the main body extends in a direction perpendicular to a top surface of the insulating holder (the main body has a thickness direction (i.e., at least a portion of the main body) which is inherently extending in a direction perpendicular to a top surface of the insulating holder); and the at least a portion of the main body is held by at least of the holding portions (since the bus bars 702,704 are held by the insulating holder of Wintner, the limitation would necessarily be met).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery of Jan with that of Wintner to arrive at the claimed invention of claim 11. The skilled person would have been motivated to do so in order to provide electrical isolation between batteries (Wintner, [0031]) and/or to improve the efficiency of assembling the battery pack (Wintner, [0003]).
Regarding claim 12, Jan teaches a battery block (arrangement 700 shows a portion of a battery pack (i.e., battery block), FIG. 7; [0034]) comprising a plurality of assembled batteries (first group 720 and second group 722; FIG. 7) that are arranged in parallel to each other (battery groups are connected in parallel by bus bars, see FIGs. 4-6, [0033]), the plurality of assembled batteries being each formed of a plurality of batteries as a unit (see FIG. 7, first group 720 and second group 722 are “units” each formed of a plurality of batteries; [0034]), 
wherein:
each of the plurality of batteries has a positive-electrode terminal (“[t]he second bus bar 222 is connected to the positive terminals of the first group of battery cells 102, 104 at the top end 138 of each of the battery cells.” (emphasis added, [0024])) and a negative- electrode terminal (“[s]tarting with the negative terminal of the battery pack 200, a first bus bar 214 is connected to the negative terminals of the first group of battery cells 102, 104 at a top end 138 of each of the battery cells” (emphasis added, [0024])) which are electrically insulated from each other on one end portion of the battery (the bus-bars would be electrically insulated from each other (e.g., by at least the air surrounding the terminals) otherwise the batteries would short-circuit), 
each of the plurality of assembled batteries includes (the following limitations are given in relation to first group 720, FIG. 7): 
the plurality of batteries which are arranged in a row in a state where the one end portion of each of the plurality of batteries is directed in a same direction (see arrangement of batteries of FIG. 7; “[t]he battery pack 200 makes use of the access to both positive and negative terminals at one end of the cells, e.g., a top end of the cells, by coupling the bus bars to the positive and negative terminals” ([0024]));
a positive-electrode bus bar (second bus bar 704, FIG. 7; [0034]) which is disposed on the one end portion of each of the plurality of batteries and connects the positive-electrode terminals (positive terminals 712, FIG. 7; [0034]) of the plurality of batteries to each other in parallel (“[t]he first bus bar 702 and the second bus bar 704 connect the first group 720 of the battery cells in parallel.” ([0034])), and 
a negative-electrode bus bar (first bus bar 702, FIG. 7; [0034]) which is disposed on the one end portion of each of the plurality of batteries and connects the negative-electrode terminals (negative terminals 708, FIG. 7; [0034]) of the plurality of batteries to each other in parallel (“[t]he first bus bar 702 and the second bus bar 704 connect the first group 720 of the battery cells in parallel.” ([0034])).
Jan does not teach wherein an insulation holder which is disposed on a side of the one end portion of each of the plurality of batteries and holds the plurality of batteries and wherein 7the positive-electrode bus bar and the negative-electrode bus bar are respectively held by holding portions which are formed on the insulation holder in parallel to each other along a row direction. 
	However, Wintner relates to the design of battery packs/modules with cylindrical battery cells and is therefore analogous art to Jan. Wintner teaches the deficient limitations of Jan:
wherein an insulation holder (upper tray member 403, FIG. 7; [0031], [0037]; “[t]ray member 403 is prepared and/or treated to provide electrical isolation between batteries, for example by fabricating the tray member from an electrically insulative material such as a plastic, or coating the tray member with an electrically insulative material” ([0031])) which is disposed on a side of the one end portion of each of the plurality of batteries (see FIG. 7, upper tray member 403 is disposed on the one end portion, i.e., top end of the cells) and holds the plurality of batteries (see FIG. 7: plurality of batteries 401 are held by at least in part the upper tray member 403) and wherein 7the positive-electrode bus bar and the negative-electrode bus bar are respectively held by holding portions (“[i]n a preferred embodiment, bus bars 407 are integrated into upper tray member 403, for example by molding the bus bars into the tray member during tray member fabrication. Alternately, bus bars 407 may be bonded into slots molded into the upper tray member 403.” (emphasis added, [0037]); the described slots are held to meet the claimed “holding portions”) which are formed on the insulation holder in parallel to each other along a row direction (see FIG. 7 and 8: the batteries 401 and bus bars 407 are formed together in parallel in the row direction (see also FIG. 4 and [0031])). 
By modifying Jan with Wintner in this manner, the skilled person would have necessarily arrived at the claimed invention wherein, “…the insulating holder [comprises] a plurality of openings where the positive-electrode bus bar passes to connect the positive-electrode terminals the negative-electrode bus [bar] passes to connect the negative-electrode terminals…” (see §112(b) rejection above for claim interpretation.) See FIGS. 7 and 8 of Wintner. The insulation holder 403 includes openings to connect the positive and negative electrode bus bars 407.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery of Jan with that of Wintner to arrive at the claimed invention of claim 12. The skilled person would have been motivated to do so in order to provide electrical isolation between batteries (Wintner, [0031]) and/or to improve the efficiency of assembling the battery pack (Wintner, [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721